DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7 and 9-17 of U.S. Patent No. 10,760,777 B2, hereinafter referred to as Pat’777. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 1 of the instant application, claims 1 and 7 of Pat’777 teaches a light puck comprising:
a top cover (see line 3 of claim 1 of Pat’777);
a bottom cover (see line 4 of claim 1 of Pat’777);
a light fixture disposed between the top cover and the bottom cover, the light fixture aligned with an opening in the bottom cover to shine light through the opening in the bottom cover (see lines 5-7 of claim 1 of Pat’777); and
at least one opening in a side wall of the bottom cover to allow electrical wires attached to the light fixture to exit the light puck.
Claim 2 of the instant application corresponds to claim 2 of Pat’777.
Claim 3 of the instant application corresponds to claim 3 of Pat’777. 
Claim 4 of the instant application corresponds to claim 4 of Pat’777.
Claim 5 of the instant application corresponds to claim 5 of Pat’777.
Regarding claim 6 of the instant application, claim 1 of Pat’777 teaches the light puck according to claim 1, wherein the top cover has a plurality of slots to receive wire ropes therein, the plurality of slots on an internal surface of the top cover and extend to at least one side surface of the top cover (see lines 11-15 of claim 1 of Pat’777).
Claim 7 of the instant application corresponds to claim 6 of Pat’777.
Regarding claim 8 of instant application, claims 1 and 7 of Pat’777 teaches string of light pucks, the string of light pucks having at least two light pucks in electrical communication with one another, each of the light pucks in the string comprising:
a top cover (see line 3 of claim 1 of Pat’777);
a bottom cover (see line 4 of claim 1 of Pat’777);
a light fixture disposed between the top cover and the bottom cover, the light fixture aligned with an opening in the bottom cover to shine light through the opening (see lines 5-7 of claim 1 of Pat’777); and
at least one opening in a side wall of the bottom cover to allow electrical wires attached to the light fixture to exit each of the light pucks in the string (see lines 1-4 of claim 7 of Pat’777).
Regarding claim 9 of the instant application, claim 7 of Pat’777 teaches the string of light pucks according to claim 8, wherein the at least one opening comprises two openings (see lines 1-4 of claim 7 of Pat’777).

Regarding claim 10 of the instant application, claim 7 of Pat’777 teaches the string of light pucks according to claim 9, wherein the electrical wires exit from a side surface of the light fixture (see lines 1-4 of claim 7 of Pat’777).
Regarding claim 11 of the instant application, claim 9 of Pat’777 teaches a light puck comprising:
a top cover (see line 3 of claim 9 of Pat’777);
a bottom cover (see line 6 of claim 9 of Pat’777);
a light fixture having a plurality of LEDs, the light fixture disposed between the top cover and the bottom cover, the light fixture aligned with and extending through an opening in the bottom cover (see lines 7-10 of claim 9 of Pat’777); and
a biasing plate disposed between the light fixture and the top cover to bias the biasing plate when the bottom cover and the top cover are secured to one another (see lines 11-14 of Pat’777).
Claim 12 of the instant application corresponds to claim 10 of Pat’777. 
Claim 13 of the instant application corresponds to claim 11 of Pat’777.
Claim 14 of the instant application corresponds to claim 12 of Pat’777.
Claim 15 of the instant application corresponds to claim 13 of Pat’777.
Claim 16 of the instant application corresponds to claim 14 of Pat’777.
Claim 17 of the instant application corresponds to claim 15 of Pat’777.
Claim 18 of the instant application corresponds to claim 16 of Pat’777.
Claim 19 of the instant application corresponds to claim 17 of Pat’777. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2 and 5-10 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Olsen (US 2006/0197474 A1), previously cited by the examiner.
Regarding claim 1, Olsen teaches a light puck (see the lighting device of at least figures 1-10) comprising:
a top cover (38; see at least figures 4-6);
a bottom cover (36; see at least figures 4-6);
a light fixture (32; see at least figures 4-5; paragraph [0036]) disposed between the top cover (38) and the bottom cover (36), the light fixture (32; see at least figure 4 and 5) aligned with an opening (48; see at least figure 4-6) in the bottom cover (48) to shine light through the opening (48; see at least figure 4-6) in the bottom cover (36); and
at least one opening (channels 50; see at least figure 4 and 6) in a side wall of the bottom cover (36) to allow electrical wires (46; see at least figure 4) attached to the light fixture (32 see at least figures 4 and 5) to exit the light puck (28).
Regarding claim 2, Olsen teaches the light puck according to claim 1, wherein light fixture includes a plurality of light emitting diodes (LEDs) (see at least paragraph [0035] where LED array 32 is disclosed).
Regarding claim 5, Olsen teaches the light puck according to claim 1, wherein the top (144; see at least figure 9) and bottom covers (142; see at least figure 9) are removably attached to one another (see at least figure 9 where top cover 144 and bottom cover 142 are removably attached; see at least paragraph [0044] where different attachment methods are disclosed).
Regarding claim 6, Olsen teaches the light puck according to claim 1, wherein the top cover has a plurality of slots (see at least figure 6 where slots 50 are shown and receive wires 24e) to receive wire ropes therein, the plurality of slots (50) on an internal surface of the top cover (see at least figure 6 where wires 26a placed within slots 50) and extend to at least one side surface (inner side surface of cover 68; see at least figure 6) of the top cover.
Regarding claim 7, Olsen teaches the light puck according to claim 1, the light fixture (36; see at least figures 4 and 5) is electrically connected to at least one other light fixture in another light puck (see at least figure 1 where multiple light housings are attached to one another).
Regarding claim 8, Olsen teaches a string of light pucks, the string of light pucks having at least two light pucks in electrical communication with one another, each of the light pucks in the string (see at least figures 1-10)comprising:
a top cover (38; see at least figures 4 and 5);
a bottom cover (38; see at least figures 4 and 5);
a light fixture (32; see at least figures 4-5; paragraph [0036]) disposed between the top cover (38; see at least figures 4 and 5) and the bottom cover(38; see at least figures 4 and 5), the light fixture (32) aligned with an opening (48;see at least figure 4) in the bottom cover  (36; see at least figure 4 and 5) to shine light through the opening (48; see at least figure 4); and at least one opening (50; see at least figures 4 and 6) in a side wall of the bottom cover (36; see at least figure 4-6) to allow electrical wires (24; see at least figure 4-6) attached to the light fixture (32; see at least figures 4-5; paragraph [0036]) to exit each of the light pucks in the string (see at least figure 1-10).
Regarding claim 9, Olsen teaches the string of light pucks according to claim 8, wherein the at least one opening comprises two openings (see at least figures 4-6 where there are more than one opening 50).
Regarding claim 10, Olsen teaches the string of light pucks according to claim 9, wherein the electrical wires exit from a side surface of the light fixture (see at least figures 4-6 where wires exit from side surface of 32).
Claim(s) 11, 13 and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abe et al. (US 2015/0214451 A1), newly cited by the examiner.
Regarding claim 11, Abe et al. teach a light puck comprising:
a top cover (50; see at least figure 3);
a bottom cover (80; see at least figure 3);
a light fixture (10; see at least figure 3) having a plurality of LEDs, the light fixture (10) disposed between the top cover (50) and the bottom cover (80), the light fixture  (10) aligned with and extending through an opening (see at least figure 3; the opening of 80 is top portion where light source (10) is positioned and extends through) in the bottom cover (80); and
a biasing plate (30; see at least figure 3) disposed between the light fixture (10) and the top cover (50) to bias the biasing plate (30) when the bottom cover (80) and the top cover (50) are secured to one another (see at least figure 2 where 50 and 80 are secured together).
Regarding claim 13, Abe et al. teach the light puck according to claim 11, wherein the top and bottom covers (see at least figure 3; covers 50 and 80) are removably attached to one another (see at least figure 3 where the covers 50 and 80 are removably attached.). 
Regarding claim 17, Abe et al. teach the light puck according to claim 11, wherein the bottom cover (80; see at least figure 3) has an interior and the interior is configured to receive the light fixture (10; see at least figure 3) therein.
Regarding claim 18, Abe et al. teach the light puck according to claim 11, wherein the top cover (50; see at least figure 3) and bottom cover (80; see at least figure 3) have rounded corners (see the corners of covers 50 and 80 in at least figure 3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olsen (US 2006/0197474 A1) in view of Abe et al. (US 2015/0214451 A1).
Regarding claim 3, Olsen teaches the light puck according to claim 1, but are silent about wherein biasing plate has an adjustment screw associated therewith to bias the biasing plate relative to the top cover and the light fixture.
Abe et al. teaches a light fixture comprising a biasing plate (30; see at least figure 3) having an adjustment screw (35, see at least figure 3) associated therewith (See at least figure 3). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the light puck of Olsen modified by Abe et al. to include a biasing plate and adjustment screw associated therewith as taught by Abe et al. as an alternative design choice to securely attach the top and bottom covers of the light puck.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Olsen (US 2006/0197474 A1) in view of Cunius (US 2010/0172143 A1), previously cited by the examiner.
Regarding claim 4, Olsen teaches the light puck according to claim 1, but are silent about further including alignment pins extending between the top and bottom cover and being adjacent the biasing plate. 
Cunius teaches a light puck (see at least figures 6 and 7) having alignment pins (62) extending between the top and bottom cover (18).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Olsen to include alignment pins as taught by Cunius as an alternative way to secure the top cover and the bottom cover together. 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Abe et al. (US 2015/0214451 A1) in view of Cunius (US 2010/0172143 A1).
Regarding claim 12, Abe et al. teach the light puck according to claim 11, but do not explicitly teach including alignment pins extending between the top and bottom cover.
Cunius teaches a light puck (see at least figures 6 and 7) having alignment pins (62) extending between the top and bottom cover (18).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Abe et al. to include alignment pins as taught by Cunius as an alternative way to secure the top cover and the bottom cover together. 
Claims 14-16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Abe et al. (US 2015/0214451 A1) in view of Olsen (US 2006/0197474 A1).
Regarding claim 14, Abe et al. teaches the light puck according to claim 11, but are silent about wherein the top cover has a plurality of slots to receive wire ropes therein, the plurality of slots on an internal surface of the top cover and extend to at least one side surface of the top cover.
Olsen teaches a modular system comprising a top cover (72; see at least figure 6) having a plurality of slots (50a, 50; see at least figure 6) to receive wire ropes (24a, 26a) and the plurality of slots on an internal surface of the top cover (see at least figure 5) and extend to at least one side surface of the top cover (see at least figure 6). It would have been obvious to one having ordinary skill in the at the time the invention was made to modify the top cover of Abe et al. to include slots as taught by Olsen as an alternative design choice to securely attach the wires within the cover.
Regarding claim 15, Abe et al. teach the light puck according to claim 11, but do not explicitly teach the light fixture is electrically connected to at least one other light fixture in another light puck.
Olsen teaches a light fixture electrically connected to at least one other light fixture in another light puck (see at least figures 1-10 where multiple light pucks and fixtures are electrically connected).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify fixture of  Abe et al. to be connected to at least one other light fixture as taught by Olsen as an alternative design choice to electrically connect the light fixture.
Regarding claim 16, Abe et al. teach the light puck according to claim 11, but do not explicitly teach wherein the bottom cover has two slots in opposing side walls, each of the slots configured to receive electrical wires associated with the light fixture.  
Olsen teaches a modular system comprising a top cover (72; see at least figure 6) having a plurality of slots (50a, 50; see at least figure 6) to receive wire ropes (24a, 26a) and the plurality of slots on an internal surface of the top cover (see at least figure 5) and extend to at least one side surface of the top cover (see at least figure 6). It would have been obvious to one having ordinary skill in the at the time the invention was made to modify the top cover of Abe et al. to include slots as taught by Olsen as an alternative design choice to securely attach the wires within the cover.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the bottom cover of Abe et al. to include at least two slots in the sidewall as taught by Olsen as an alternative design choice to secure the electrical wires between the top and bottom covers.
Regarding claim 19, Abe et al. teach the light puck according to claim 11, but do not explicitly teach wherein the top cover has a first thickness and the bottom cover has a second thickness, the first thickness being smaller than the second thickness.
Olsen teaches a top cover (68) having a first thickness (see at least figure 6) and a bottom cover (72; see at least figure 6) having a second thickness, the first thickness being smaller than the second thickness (see at least figure 6 where top cover (68) has a smaller thickness than bottom cover (72).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the top cover and bottom cover thickness of Abe et al. as taught by Olsen as an alternative design choice.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-19 have been considered but are moot in view of new grounds of rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA MCMILLAN APENTENG whose telephone number is (571)272-5510.  The examiner can normally be reached on Monday-Friday 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSICA M APENTENG/Examiner, Art Unit 2875                                                                                                                                                                                                        

/DIANE I LEE/Supervisory Patent Examiner, Art Unit 2875